IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 12, 2008

                                     No. 07-30776                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


THERON CARR

                                                  Plaintiff - Appellant
v.

MURPHY OIL USA INC

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:06-CV-1794


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Theron Carr alleged claims of race discrimination
under Title VII of the Civil Rights Act and Louisiana law against Defendant-
Appellee Murphy Oil USA, Inc. Carr says that he was terminated from his
employment with Murphy because he is African-American. The district court
granted summary judgment to Murphy, holding that Carr had not made out a
prima facie case for discrimination. Carr now appeals. We affirm the judgment


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No.

of the district court because Carr has not shown that there is a disputed fact
issue as to whether he was qualified for the position he held with Murphy.
      1.    We review the district court’s grant of summary judgment de novo.
            Texas Indus., Inc. v. Factory Mut. Ins. Co., 486 F.3d 844, 846 (5th
            Cir. 2007). Summary judgment is appropriate if the record shows
            “that there is no genuine issue as to any material fact and that the
            moving party is entitled to a judgment as a matter of law.” FED. R.
            CIV. P. 56(c).
      2.    To establish a prima facie case of discrimination on the basis of race
            or national original under Title VII, Carr must show that he was: (1)
            a member of a protected class; (2) qualified for the position held; (3)
            subject to an adverse employment action; and (4) treated differently
            from others similarly situated. Abarca v. Metro. Transit Auth., 404
F.3d 938, 941 (5th Cir. 2005). Because the standards governing
            Carr’s discrimination claim under Louisiana law are substantively
            similar to those governing his Title VII claim, the outcome of Carr’s
            claims will be the same under the federal and state statutes. McCoy
            v. City of Shreveport, 492 F.3d 551, 556 n.4 (5th Cir. 2007). We
            therefore analyze the issues only under Title VII.
      3.    The district court held that Carr had not shown a material fact issue
            as to whether he was qualified for the job of Platform Operator, an
            essential element of Carr’s prima facie case under Title VII. We
            agree with this conclusion. After his hiring, as part of Murphy’s
            training program for new employees Carr was required to complete
            classroom training and on-the-job training. After completing his
            classroom training, Carr was fired after he failed to show sufficient
            progress during his on-the-job training period. During this period,
            trainees are given written tests and walkthrough tests. After four

                                        2
                                 No.

        weeks of training, Carr had only passed one of the tests, with the
        minimum passing score of 80% achieved on his second attempt, and
        he had failed four other tests. On one test, he received a 32%.
        Murphy says and Carr admits that the knowledge tested on these
        exams is essential for the Platform Operator position. In addition
        to failing these tests, there is evidence that multiple supervisors
        thought Carr was having trouble grasping the knowledge necessary
        to perform his job.
              Carr says that no other trainee has been fired from Murphy
        for failing tests during the on-the-job training period. But he has
        not produced any evidence showing that trainees in the same
        position as Carr, with as many or as low failing scores, were not
        terminated.   Furthermore, he has not presented any credible
        evidence showing that he was qualified for the Platform Operator
        position.
AFFIRMED.




                                         3